01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR19-071-JLR
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   ITERANCE ROY HOWARD,                 )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:         Felon in Possession of a Firearm; Possession of Unregistered Firearm;

15 Forfeiture Allegations

16 Date of Detention Hearing:      October 21, 2019.

17          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

18 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

19 that no condition or combination of conditions which defendant can meet will reasonably assure

20 the appearance of defendant as required and the safety of other persons and the community.

21         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

22          1.     Defendant has a lengthy criminal record that includes numerous failures to



     DETENTION ORDER
     PAGE -1
01 appear, bench warrant activity, supervision violations, new criminal law violations while on

02 supervision, escape status, and resisting arrest. Defendant was not interviewed and does not

03 contest detention.

04         2.      Defendant poses a risk of nonappearance based on unknown or unverified

05 background information, failures to appear, use of alias names, and non-compliance and/or new

06 criminal law violations while on supervision. Defendant poses a risk of danger based on

07 criminal history, non-compliance while on supervision, criminal activity while under

08 supervision, and a pending charge.

09         3.      There does not appear to be any condition or combination of conditions that will

10 reasonably assure the defendant’s appearance at future Court hearings while addressing the

11 danger to other persons or the community.

12 It is therefore ORDERED:

13 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

14      General for confinement in a correction facility;

15 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

16 3. On order of the United States or on request of an attorney for the Government, the person

17      in charge of the corrections facility in which defendant is confined shall deliver the

18      defendant to a United States Marshal for the purpose of an appearance in connection with a

19      court proceeding; and

20 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

21      the defendant, to the United States Marshal, and to the United State Probation Services

22      Officer.



     DETENTION ORDER
     PAGE -2
01       DATED this 21st day of October, 2019.

02

03                                               A
                                                 Mary Alice Theiler
04                                               United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
